Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlager (US20170052311, hereinafter referred to as Lautenschlager), and further in view of King et al. (US20140152914, hereinafter referred to as King). 
Regarding Claim 1, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Examiner notes the preferred embodiment glass composition of the present invention ([00142]-[00143] of the instant application) and the methods of production, such as a float glass process ([00144] of the instant application), as well as examples of flat glasses with the composition and quality characteristics of the invention as claimed in Claim 1 ([00145] and pages 29-32 of the instant application). Lautenschlager discloses a glass composition ([0113], Table 1 Example 1) which falls within the preferred embodiment of the glass composition of the present invention, which is made with the same methods of production, such as a float glass process ([0066]), and which is equivalent to the examples provided in the instant application (pages 29-32 of the instant application). Therefore, the glass Lautenschlager discloses in Table 1 Example 1 must necessarily have the inherent properties of the flat glass claimed in Claim 1, i.e.  a flat glass comprising a transmittance to electromagnetic radiation for glass having a thickness of 1 mm that is 20% o or more at a wavelength of 254 nm, 82% or more at a wavelength of 300 nm, 90% or more at a wavelength of 350 nm, 92% or more at a wavelength of 546 nm, 92.5% or more at a wavelength of 1400 nm, 91.5% or more in a wavelength range from 380 nm to 780 nm, and 92.5% or more in a wavelength range from 780 nm to 1500 nm, thus Lautenschlager anticipates Claim 1 of the 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive 
Lautenschlager further discloses the flat glass comprises B2O3 (see [0113], Table 1 Example 1, disclosing an example of a glass comprising B2O3) and comprises a ratio of molar amounts of the sum of (MexOy)/the sum of(SiO2+B2O3) between 0.02 and 0.1, wherein Me is selected from a group consisting of alkali metal, an alkaline earth metal, and aluminum (see Lautenschlager at Table 1, Example 1, which discloses an example of a glass with 81 wt% SiO2 correlating to 83.05 mol% SiO2, 16 wt% B2O3 correlating to 14.16 mol% B2O3, 1 wt% Al2O3 correlating to 0.60 mol% Al2O3, 0.5 wt% Li2O correlating to 1.03 mol% Li2O, 0.50 wt% Na2O correlating to 0.50 mol% Na2O, and 1 wt% K2O correlating to 0.65 mol% K2O, which provides a value of (MexOy)/the sum of(SiO2+B2O3) of (0.60+1.03+0.50+0.65) / (83.05+14.16) = 0.029, which is within the claimed range). 
Lautenschlager does not disclose the flat glass further comprises a ratio of weight fractions of ions of ion that is 0.1 <= Fe2+/(Fe2++Fe3+)<=0.3. 
King is directed to a high transmittance glass, formed into a thin planar sheet, that supports the transmission of light without substantial loss due to scattering or absorption, where the glass sheet may be 1mm thick ([0060] and Fig. 2). King teaches that Fe+2 ion impurities have a broadband absorption centered +3 ion impurities predominately absorb below 400nm. King further teaches that for minimizing IR absorption in a glass sheet, it is desirable to either reduce the overall iron content of the glass, or to control the oxidation state such that the iron ions are mostly in the trivalent form ([0042]). King also teaches that the Fe+2/Fe+3 ratio may be about 20:80, or 0.2 per the equation in Claim 1 of the instant application ([0042]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
Therefore, it would have been obvious to a person having ordinary skill in the arts before the effective filing date of the instant application to limit the Fe+2/Fe+3 ratio to  within the claimed range, in the glass disclosed by Lautenschlager as taught by King so as to minimize IR absorption in the glass sheet. 
Regarding Claims 2-4, Lautenschlager discloses a glass composition which falls within the ranges set forth as a preferred embodiment in the instant disclosure (see rejection of Claim 1 above, instant [0142]-[0145], and Lautenschlager [0113], Table 1 Example 1) formed by the same production method (see rejection of Claim 1 above, instant pages 29-32, and Lautenschlager [0066]). Therefore, the glass Lautenschlager discloses in Table 1 Example 1 must necessarily have the inherent 
Regarding Claim 5, Lautenschlager discloses the glass ([0113] Table 1 Example 1) exhibits a combined composition of SiO2 and B2O3 of 97.21 mol%, thereby anticipating the claimed further comprising a content of oxides of network formers of not more than 98 mol% in total.
Regarding Claim 6, Lautenschlager discloses the glass ([0113] Table 1 Example 1) comprises the network formers SiO2 and B2O3, thereby anticipating the claimed wherein the oxides of network formers comprise oxides of silicon and/or boron.
Regarding Claim 7, Lautenschlager discloses  the glass ([0113] Table 1 Example 1) with a coefficient of linear thermal expansion of 2.6 * 10-6K-1, thereby -6K and 3.5*10-6/K.
Regarding Claim 8, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with a SiO2 content of 83.05 mol%, thereby anticipating the claimed further comprising a content of SiO2 between 72 mol% and 85 mol%.
Regarding Claim 9, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with a B2O3 content of 14.16 mol%, thereby anticipating the claimed further comprising a content of B203 between 10 mol% and 25 mol%.
Regarding Claim 10, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with a combined composition of SiO2 and B2O3 of 97.21 mol%, thereby anticipating the claimed further comprising Σ(SiO2 + B2O3) of 92 mol% to 98 mol%.
Regarding Claim 11, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with a 2O, Na2O and K2O of 2.18 mol%, thereby anticipating the claimed further comprising Σ R2O that is between 1 mol% and 5 mol%, wherein R2O is alkali metal oxides.
Regarding Claim 12, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with a ratio of molar amounts of B2O3/SiO2 of 0.17, thereby anticipating the claimed further comprising a ratio of molar amounts of B2O3/SiO2 between 0.12 to 0.35.
Regarding Claim 14, Lautenschlager further discloses that the glass plate has an impurity content of 10ppm Fe2O3, 9ppm Ti, 0.4ppm Mn, 0.3ppm Cu, 0.2ppm Cr, less than 0.1ppm Ni, and less than 0.1ppm Co ([0100]). Lautenschlager teaches that the total content of the impurity substances Fe, Cu, Cr, Ni, Mn, Ce, Co is less than 0.005 weight percent ([0057]). Therefore, the claimed wherein for the weight fractions, in ppm, of Fe, Co, Ni, Cr, Cu, Mn, and V, the following applies: Σ(1*Fe + 300*Co + 70*Ni + 50*Cr + 20*Cu + 5*Mn + 2*V) [ppm by mass] is less than 200ppm, wherein a total content of considered metals is considered irrespective of an oxidation state thereof.
Regarding Claim 15, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with a º C, thereby anticipating the claimed further comprising a transformation temperature between 450°C and 550°C.
Regarding Claim 16, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with a Temp. lg η =4 of 1283 º C, thereby anticipating the claimed further comprising having a viscosity q, wherein Ig η has a value of 4 at temperatures between 1000°C and 1320°C.
Regarding Claim 17, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with a refractive index of 1.469, thereby anticipating the claimed further comprising a refractive index a light wavelength of 587.6 nm that is less than 1.475.
Regarding Claim 18, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Examiner notes the preferred embodiment glass composition of the present invention ([00142]-[00143] of the instant application) and the methods of production, such as a float glass process ([00144] of the instant application), as well as examples of flat glass with the composition and quality characteristics of the invention as claimed in Claim 18 ([00145] and pages 29-32 of the instant 
Regarding Claim 19, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with 83.05 mol% SiO2, 14.16 mol% B2O3, 0.6 mol% Al2O3, 0.5 mol% Na2O, 0.65 mol% K2O, and 1.03 mol% Li2O, thereby anticipating the claimed comprising: SiO2 72 mol% to 85 mol%, B203 10 mol% to 25 mol%, A12O3 0.2 mol% to 2.5 mol%, Na2O 0.5 mol% to 5.0 mol%, K20 mol% to 1.0 mol%, and Li2
Regarding Claim 20, Lautenschlager discloses a light guide plate (Abstract), made of glass (Abstract), which the Examiner notes is a flat glass (Fig. 1). Lautenschlager further discloses a glass ([0113] Table 1 Example 1) with a combined amount of Na2O, K2O, and Li2O of 2.18 mol%, thereby anticipating the claimed wherein the Na2O, K2O, and LiO2 amount to less than 5 mol% in total.
Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. Applicant argues that claim 1 has been amended to include the limitation “a ratio of molar amounts of the sum of (MexOy)/the sum of(SiO2+B2O3) between 0.02 and 0.1, wherein Me is selected from a group consisting of alkali metal, an alkaline earth metal, and aluminum.” and Lautenschlager fails to disclose this limitation. Examiner respectfully disagrees for the reasons outlined in the above rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731